[Cite as State v. Reyes, 2019-Ohio-1127.]


                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                    :

                 Plaintiff-Appellee,              :
                                                            No. 107323
                 v.                               :

ANGELO REYES,                                     :

                 Defendant-Appellant.             :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: March 28, 2019


         Criminal Appeal from the Cuyahoga County Court of Common Pleas
                             Case No. CR-16-610433-A



                                            Appearances:

                 Mancino Mancino & Mancino, Paul A. Mancino, Jr., for
                 appellant.

                 Michael C. O’Malley, Prosecuting Attorney, and Kevin E.
                 Bringman, Assistant Prosecuting Attorney, for appellee.


MARY J. BOYLE, J.:

                   Defendant-appellant, Angelo Reyes, appeals his sentence. He raises

four assignments of error for our review:
       1. Defendant was denied due process of law when he was sentenced to
       prison after the expiration of the community control sanction at [a
       community-based correctional facility (“CBCF”)].

       2. Defendant was denied due process of law when he was improperly
       sentenced by the court.

       3. Defendant was denied due process of law when he was sentenced to
       prison after his CBCF sentence had expired.

       4. Defendant was denied due process of law when he was found to be
       a community control sanction violator without the court specifying
       the reasons for the violation.

               Finding no merit to his assigned errors, we affirm the judgment of the

trial court.

I. Procedural History and Factual Background

               In October 2016, the grand jury indicted Reyes on four counts: one

count of receiving stolen property in violation of R.C. 2913.51(A), a felony of the

fourth degree, and three counts of drug possession in violation of R.C. 2925.11(A),

felonies of the fifth degree (cocaine, heroin, and fentanyl).

               Two months later, Reyes pleaded guilty to receiving stolen property

and drug possession (of cocaine) as charged in the indictment. The remaining

counts were nolled.

               In January 2017, the trial court sentenced Reyes to one year of

community control sanctions on each count with the following conditions:

       Defendant to abide by all rules and regulations of the probation
       department. Defendant ordered to be screened for placement into the
       community based correctional facility. Court authorizes a copy of the
       [presentence investigation] report to be given to CBCF for purposes of
       screening, evaluation, and case planning. If found eligible, and in
      custody of Cuyahoga County jail, defendant is to be held until such
      time as a bed becomes available at the CBCF, at which time he is to be
      released into custody of CBCF personnel. If found eligible, defendant
      to successfully complete entire CBCF program and follow all program
      and community plan recommendations. Upon successful completion
      of CBCF program, defendant is to:

      1. Report to probation officer weekly for three months and every two
      weeks thereafter.

      2. Attend programming as indicated in case plan.

      3. Defendant is ordered to pay a monthly supervision fee of $20.

      4. Random drug testing.

      5. Conditions and terms of probation are subject to modification by
      the probation officer and with approval of the court.

              The trial court also notified Reyes that if he failed to follow the rules

and regulations of the CBCF, he could be taken into custody and returned to the

Cuyahoga County jail and held without bond until further order of the court. The

trial court elected not to suspend Reyes’s driving privileges. The trial court also

notified Reyes that if he violated the terms of his community control sanctions, it

could impose a more restrictive sanction or prison for up to 30 months.

              Further, the trial court imposed court costs, but ordered Reyes to

perform community work service in lieu of paying court costs. The trial court also

ordered Reyes to pay $1,000 in restitution to the victim.

              The trial court held a hearing on June 8, 2017, because Reyes was

scheduled to be released from the CBCF on June 27. Reyes’s probation officer

testified that Reyes was transported to the CBCF on January 19, 2017. The probation
officer stated that as of the date of the hearing, Reyes had completed the required

programming, which included, among other things, Money Management, an

employment workshop, Treatment Readiness, Thinking and Errors, Thinking for a

Change, and Good Intentions, Bad Choices. According to the probation officer,

Reyes had a “few minor violations,” but overall, “his progress and his rapport” with

the probation officer “had been very positive.”

               Reyes thanked the court for giving him the opportunity to figure out

his life. Reyes stated that he would make use of the tools that he had learned and

“make a positive aspect of it.”

               The trial court suggested to Reyes that he obtain housing in a sober

living house so that he could continue on the right path. At the close of the hearing,

the trial court stated, “Stay on the straight and narrow, continue to follow [the

probation officer’s] directions.”

               On July 6, 2017, Reyes met with his probation officer after he was

released from the CBCF.           The probation officer gave Reyes the rules and

expectations of probation at that meeting. But after that meeting, Reyes failed to

report to his probation officer. A capias was issued for Reyes’s arrest. Reyes was

arrested on February 23, 2018.

               The trial court held a probation violation hearing on March 7, 2018.

The probation officer informed the court that “[t]he last time that [Reyes] did come

to visit [him] at the probation department, [Reyes] was tested, and he was positive

for marijuana, cocaine, and fentanyl.” The probation officer said that Reyes
informed him that he was still homeless, was not employed, and that he had been

working with mental health services through the West Side Catholic Center.

              Reyes admitted the violation. Reyes’s counsel told the trial court that

after Reyes successfully completed the program at the CBCF, he relapsed before he

had his “feet fully solid on the ground.” Reyes told his defense counsel that he had

a difficult time for a few months, but that he had not “used” since right before

Thanksgiving. Reyes told his counsel that “he would be clean” if tested that day.

              The trial court found Reyes to be a probation violator. The court told

Reyes that he believed that Reyes was sincere but that he was “too high of a risk”

based on what Reyes had done while on probation. The trial court stated that what

Reyes had done “was more than just a technical violation of [his] probation.” The

court told Reyes that it was willing to work with “folks who have drug issues with

small fours and fives,” but that he had “to show up.”

              The trial court terminated Reyes’s community control sanctions. The

trial court informed Reyes that it would not sentence him to the maximum sentence

considering the fact that Reyes had taken some steps in the past few months to better

his life. The trial court then sentenced Reyes to 18 months for receiving stolen

property and 12 months for drug possession and ordered that they be served

concurrent to each other. The trial court further informed Reyes that he would be

subject to up to three years of postrelease control upon his release from prison as

well as the consequences for violating the terms of his postrelease control. The court

also imposed court costs. It is from this judgment that Reyes now appeals.
II. Community Control Sanctions

              We will address Reyes’s first three assignments of error together

because they are interrelated. In these assigned errors, Reyes contends that the trial

court should have terminated his sentence once he successfully completed six

months in the CBCF. According to Reyes, the trial court violated his due process

rights and exceeded its jurisdiction when it placed him on community control

sanctions after he was released from the CBCF. Reyes therefore maintains that his

prison sentence is void because the trial court did not have jurisdiction to sentence

him to prison for violating the terms of his community control sanctions that should

never have been imposed.

              In support of his arguments, Reyes relies on State v. Paige, 153 Ohio

St.3d 214, 2018-Ohio-813, 103 N.E.3d 800. In Paige, the trial court sentenced the

defendant to 42 months in prison for sexual battery to be served concurrent to five

years of community control sanctions for domestic violence. As part of Paige’s

community control sanctions, the trial court imposed several conditions, including

that upon his release from 42 months in prison for the sexual battery count, Paige

be returned to the county jail for assessment and transfer to a CBCF. Paige argued

that this constituted an improper consecutive term of imprisonment. The Supreme

Court agreed. It explained that under R.C. 2929.41(A), there were no “statutory

exceptions * * * to permit the CBCF term to run consecutively to the prison term

imposed on the sexual-battery count.” Id at ¶ 13. Therefore, the Supreme Court
held that Paige could not “be placed in a CBCF after his completion of the separate

prison term.” Id. at ¶ 13.

               After thorough review of Paige, we disagree with Reyes that it

supports his arguments. Indeed, we find that Paige has no applicability to the

present case. The trial court here did not sentence Reyes to consecutive terms of

prison on one offense and a residential sanction (six months in the CBCF) on

another offense. There was no violation of R.C. 2929.41(A). Rather, R.C. 2929.15

through 2929.18 apply and control the outcome of this case.

               R.C. 2929.15(A)(1) provides:

      If in sentencing an offender for a felony the court is not required to
      impose a prison term, a mandatory prison term, or a term of life
      imprisonment upon the offender, the court may directly impose a
      sentence that consists of one or more community control sanctions
      authorized pursuant to section 2929.16 [residential sanctions],
      2929.17 [nonresidential sanctions], or 2929.18 [financial sanctions]
      of the Revised Code.

               The trial court did just that in this case. The trial court imposed one

year of community control sanctions on each count to be served concurrently.1 It

then imposed a combination of sanctions, including six months in a CBCF, a

residential sanction, to be followed by six months of nonresidential sanctions.

Indeed, the trial court made that very clear to Reyes at his original sentencing

hearing as well as at the hearing on June 8, 2017. The trial court specifically

informed Reyes at his original sentencing hearing that once he completed his six



      1Because the trial court did not specify if the terms should be served consecutively
or concurrently, we presume they were concurrent. R.C. 2929.41(A).
months in a CBCF, he would have to report to his probation officer weekly for three

months and every two weeks after that, attend programming as indicated in his case

plan, pay a monthly supervision fee, participate in random drug testing, and

whatever else his probation officer required of him. Further, at the June 8 hearing,

right before Reyes completed his time in the CBCF, the trial court told Reyes to

continue to follow his probation officer’s directions. Reyes even met with his

probation officer after he was released and obtained the rules and regulations of

probation and, thus, he was well aware that he was still subject to community control

sanctions.

              R.C. 2929.15(B)(1) further provides that if the conditions of a

community control sanction are violated, the trial court may impose one or more of

the following penalties:

      (a) A longer time under the same sanction if the total time under the
      sanctions does not exceed the five-year limit [of total community
      control sanctions];

      (b) A more restrictive sanction under section 2929.16, 2929.17, or
      2929.18 of the Revised Code, including but not limited to, a new term
      in a community-based correctional facility, halfway house, or jail
      pursuant to division (A)(6) of section 2929.16 of the Revised Code;

      (c) A prison term on the offender pursuant to section 2929.14 of the
      Revised Code and division (B)(3) of this section, provided that a
      prison term imposed under this division is subject to the following
      limitations, as applicable:

      (i) If the prison term is imposed for any technical violation of the
      conditions of a community control sanction imposed for a felony of
      the fifth degree or for any violation of law committed while under a
      community control sanction imposed for such a felony that consists of
         a new criminal offense and that is not a felony, the prison term shall
         not exceed ninety days.

         (ii) If the prison term is imposed for any technical violation of the
         conditions of a community control sanction imposed for a felony of
         the fourth degree that is not an offense of violence and is not a sexually
         oriented offense or for any violation of law committed while under a
         community control sanction imposed for such a felony that consists of
         a new criminal offense and that is not a felony, the prison term shall
         not exceed one hundred eighty days.

                 In this case, the trial court found that Reyes violated the terms of his

community control sanctions. Once it did that, it could have imposed any one of the

penalties listed in R.C. 2929.15(B)(1) (subject to the restrictions listed in that

subsection). The trial court chose to impose prison as it had notified Reyes it would

do at the original sentencing hearing if he violated the terms of his community

control sanctions.

                 Reyes additionally argues that the trial court violated R.C. 2929.16,

which sets forth provisions regarding community residential sanctions. But Reyes

does not explain how the trial court violated R.C. 2929.16, and we find no violation.

Reyes also argues that he should not have been placed on probation under Fiore v.

White, 531 U.S. 225, 228-229, 121 S.Ct. 712, 148 L.Ed.2d 629 (2001) This case

defines due process, but has no other application to Reyes’s case. See id.

                 Accordingly, we find no merit to Reyes’s first three assignments of

error.
III. Trial Court’s Reasons for Finding a Sanctions Violation

               In his fourth assignment of error, Reyes maintains that the trial court

failed to properly give sufficient reasons or findings as to why he was a community

control sanctions violator and failed to include any written reasons in its judgment

entry. He contends that the trial court’s failure to do so violated his constitutional

due process rights.

               In Morrissey v. Brewer, 408 U.S. 471, 92 S.Ct. 2593, 33 L.Ed. 2d 484

(1972), and Gagnon v. Scarpelli, 411 U.S. 778, 93 S.Ct. 1756, 36 L.Ed. 2d 656 (1973),

the United States Supreme Court set forth the minimum requirements that a trial

court must follow in parole and probation revocation proceedings.                 These

requirements include:

      (a) written notice of the claimed violations of parole; (b) disclosure to
      the parolee of evidence against him; (c) opportunity to be heard in
      person and to present witnesses and documentary evidence; (d) the
      right to confront and cross-examine adverse witnesses (unless the
      hearing officer specifically finds good cause for not allowing
      confrontation); (e) a neutral and detached hearing body such as a
      traditional parole board, members of which need not be judicial
      officers or lawyers; and (f) a written statement by the fact-finders as
      to evidence relied on and reasons for revoking parole.

These standards were adopted by the Ohio Supreme Court in State v. Miller, 42

Ohio St.2d 102, 104, 326 N.E.2d 259 (1975).

               Reyes is correct that the trial court failed to include written findings

as to why it found him to be a violator in its judgment entry; the court simply stated,

“Court finds defendant, Angelo Reyes, to be in violation of community control
sanctions.” But Reyes’s contention that the trial court failed to give any reasons at

all is not accurate.

               At the revocation hearing, Reyes’s probation officer informed the trial

court that after Reyes was released from the CBCF, he met with the probation officer

to obtain the rules and expectations of probation, but then failed to report to

probation after that. Reyes was not taken into custody until approximately six

months later. Notably, Reyes did not contest the allegations. In fact, he admitted

them. The trial court then found Reyes to be a probation violator and explained to

Reyes why it was revoking his community control sanctions.

               When a trial court gives a defendant “oral ‘explanations’ in lieu of

written statements detailing the basis for [the] trial court’s determination in

revocation proceedings,” and the trial court’s statements “sufficiently inform[] the

[defendant] of the reasons for which his probation was being revoked, while also

providing an adequate record for review on appeal,” then the trial court does not

deprive the defendant of his due process rights. State v. Delaney, 11 Ohio St.3d 231,

235, 465 N.E.2d 72 (1984). Here, the trial court’s statements were more than

adequate to sufficiently inform Reyes as to why it was revoking his community

control sanctions after he admitted to violating them.

               Reyes relies on Columbus v. Dickel, 77 Ohio App.3d 26, 301 N.E.2d

61 (10th Dist.1991), in support of his argument that the trial court’s explanation

must be set forth in a written statement that includes its findings and reasons for

revoking probation. But even in Dickel, the court acknowledged the exception set
forth in Delaney. See Dickel at 37 (“[T]he court did not sufficiently inform appellant

through an oral statement of the reasons for which his probation was revoked and

the evidence relied upon so as to bring this case within the very narrow exception

recognized in [Delaney].”).

               Accordingly, we find no merit to Reyes’s fourth assignment of error

and overrule it.

               Judgment affirmed.

      It is ordered that appellee recover from appellant the costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.           The defendant’s

conviction having been affirmed, any bail pending appeal is terminated. Case

remanded to the trial court for execution of sentence.

      A certified copy of this entry shall constitute the mandate pursuant to Rule

27 of the Rules of Appellate Procedure.



________________________________
MARY J. BOYLE, JUDGE

MARY EILEEN KILBANE, A.J., and
LARRY A. JONES, SR., J., CONCUR